                                          3:19-cr-30067-SEM-TSH # 109     Page 1 of 8
                                                                                                           E-FILED
                                                                                 Monday, 21 June, 2021 03:35:34 PM
                                                                                      Clerk, U.S. District Court, ILCD
                                         IN THE UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF ILLINOIS
                                                 SPRINGFIELD DIVISION

                        UNITED STATES OF AMERICA,

                            Plaintiff,

                                  v.                                   No.: 19-CR-30067

                        TODD SHEFFLER,
                        WILLIE HEDDEN, and
                        ALEX BANTA

                            Defendant.


                            DEFENDANT BANTA’S RESPONSE TO DEFENDANT
                                   SHEFFLER MOTION TO SEVER
                                              AND
                                DEFENDANT BANTA’S SUPPLEMENAL
                                      MOTION IN LIMINE 1-1

                            Defendant ALEX BANTA, by his attorneys, and for his Response to

                    Defendant Sheffler’s Motion to Sever (d/e ##88) and for his Supplemental

                    Motion In Limine 1-1, states as follows:

                            1.     On January 6, 2021, Defendant Banta filed his Motion In

                    Limine No. 1 (d/e #46).           This was a Bruton Motion directed to

                    statements reportedly made by co-defendant Willie Hedden both in a

                    text message and to correctional officer Tyler Koch, and which

                    statement is alleged to have been related from Koch to correctional

                    officer Shawn Volk        See Banta Motion In Limine No. 1 at paragraph
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                             Page 1 of 8
                                     3:19-cr-30067-SEM-TSH # 109   Page 2 of 8




                    3A through 3C.    The Bruton motion was to bar/exclude statements

                    made by co-defendant Willie Hedden, who has not yet pled guilty,

                    which statements were inculpatory to Defendant Banta.

                         2.    In addition, Banta’s Motion In Limine No. 1 also is

                    addressed to a statement by correctional officer Kindel Kestner about

                    a text message she received from co-defendant Hedden. See Banta’s

                    Motion In Limine No. 1, paragraph 3.D. This also was a statement by

                    Hedden that was inculpatory to Defendant Banta

                         3.    On March 19, 2021, co-Defendant Hedden pled guilty and

                    his plea was accepted.      Hedden is expected to be called as a

                    Government witness at trial.

                         4.    Defendant Banta’s Motion In Limine No. 1 Is Not Yet

                    Moot: Co-Defendant Sheffler’s Motion To Sever (d/e #88) asserts that

                    Defendant Banta’s Motion In Limine No. 1 is “now moot. But unless

                    and until Hedden testifies at trial, the basis of Defendant Banta’s

                    Motion In Limine No. 1 is still valid. For the Government should not

                    be allowed to put in any statements by any witness that indicate that

                    Hedden implicated Defendant Banta and then not call Hedden as a

                    witness at trial, or call Hedden as a witness and limit the direct

                    examination of Hedden such that Defendant Banta cannot cross-
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                        Page 2 of 8
                                        3:19-cr-30067-SEM-TSH # 109      Page 3 of 8




                    examine Hedden about the text message or statements he made

                    relative thereto.

                          5.    If the Court at some point deems that Defendant Banta’s

                    Motion In Limine No. 1 is moot, so as to open the door to testimony

                    about the Hedden text message, then this will present the following

                    evidentiary issues – discussed in the following paragraphs – for which

                    testimony Defendant Banta, by this Motion In Limine No. 1-1, seeks

                    to bar as being inadmissible.

                          6.    Testimony By Officer Koch Regarding The Text Message

                    Should Be Barred:        As indicated in Defendant Banta’s Motion In

                    Limine No. 1, at paragraph 3B, the Government disclosed that

                    correctional officer Tyler Koch said he was told by Hedden that he had

                    sent a text message to officer Kendell Kestner that said “We may have

                    killed somebody today”. This testimony by Koch should be barred as

                    inadmissible hearsay. Federal Rule of Evidence 801(d)(2) states that

                    an opposing party’s statement “offered against an opposing party” is

                    not hearsay if made by that party.               Hedden is no longer a party

                    standing trial. Thus, the party admission exception to the hearsay

                    rule does not apply for the statement is not being offered against

                    Hedden. Furthermore, this statement by Hedden would not qualify
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 3 of 8
                                       3:19-cr-30067-SEM-TSH # 109   Page 4 of 8




                    for admission under the co-conspirator hearsay exception—Federal

                    Rule of Evidence 801(d)(2)(E)—as the statement was not made by

                    Hedden during the course of and in furtherance of the conspiracy as

                    charged.1 Koch should be barred from giving this testimony.

                            7.   Testimony By Officer Volk Regarding The Text Message

                    Should Be Barred: As indicated in Defendant Banta’s Motion In Limine

                    No. 1, at paragraph 3B, the Government disclosed that correctional

                    officer Shawn Volk was told by Koch what the Hedden text message

                    stated. Any such testimony by Volk is inadmissible hearsay, and

                    under the circumstances as noted in paragraph 5, this would be

                    inadmissible double hearsay under Federal Rule of Evidence 805

                    (each statement in the chain must otherwise be admissible under an

                    exception to the hearsay rule).           Volk should be barred from

                    testifying what Koch told him and, if Volk overheard what

                    Hedden said, Volk should be barred from testifying about what

                    Hedden said about the text message for the same reason that

                    Koch should be barred from giving that testimony.


                        1
                         Defendant Banta notes that on June 1, 2020 he files his Santiago
                        motion asking for disclosure of co-conspirator hearsay statements
                        the Government intends to use at trial. The Government has not
                        responded to the motion nor has the Court ruled on the motion.
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 4 of 8
                                     3:19-cr-30067-SEM-TSH # 109   Page 5 of 8




                          8.   Testimony By Officer Kestner Regarding The Text Message

                    Should Be Barred: As indicated in Defendant Banta’s Motion In Limine

                    No. 1, at paragraph 3D, the Government disclosed the grand jury

                    testimony of Kendell Kestner about a text she says she received from

                    Hedden. In addition, Kestner testified that she does not remember

                    what Hedden’s text message said but only speculates from her

                    memory what she thinks the message said, saying that “perhaps the

                    message said”. (Kestner Grand Jury Testimony, pgs. 32-25). As with

                    Koch and Volk, Kestner’s testimony about the text message Hedden

                    sent her is hearsay and not subject to any hearsay exception.

                    Moreover, her testimony would, by her own admission, be speculation

                    as she testified in the grand jury that she did not remember what the

                    text message stated. Federal Rule of Evidence 602 requires personal

                    knowledge of a matter before a witness is competent to testify about a

                    matter. As stated by the Seventh Circuit, “the word ‘knowledge’ connotes

                    more than subjective belief or unsupported speculation”.       Kestner

                    should be barred from testifying about what she thinks the

                    Hedden text message said.




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                        Page 5 of 8
                                     3:19-cr-30067-SEM-TSH # 109   Page 6 of 8




                          9.    Certain Testimony By Officer Hedden About The Text

                    Message Should Be Barred: The Government disclosed an FBI 302

                    Report of a cooperation interview by Hedden (Bates Nos. 7187-7191),

                    in which report it is stated that Hedden stated that Hedden sent the

                    following text to Kestner: “ ‘They’re saying that Alex and I may have

                    killed a guy today. Code 1R1’ or words to that effect.’ ” The “They’re”

                    is not identified by Hedden. But in any event, Hedden’s statement in

                    the form of a text message to Kestner about what other are saying is

                    inadmissible hearsay [Federal Rule of Evidence 801(c)(1)] and falls

                    under no exception to the hearsay rules in the Federal Rules of

                    Evidence.    Therefore, under Federal Rule of Evidence 803 this

                    evidence is inadmissible. Hedden should be barred from saying

                    what other are saying.

                          Wherefore, Defendant ALEX BANTA, prays that this Court, once

                    it determines that Defendant Banta’s Motion In Limine No. 1 is moot,

                    so as to open the door to testimony about the Hedden text message,

                    then the Court should grant Defendant Banta’s Motion In Limine No.

                    1-1, stated above, and bar the testimony by Tyler Koch, Shawn Volk,

                    Kendell Kestner, and Willie Hedden as prayed for in this Motion In


FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                        Page 6 of 8
                                     3:19-cr-30067-SEM-TSH # 109   Page 7 of 8




                    Limine No. 1-1, and to order the Government to so inform these

                    witnesses of the Court’s order barring their testimony.




                                                             ALEX BANTA, Defendant,


                                                        By:_/s/Stanley N. Wasser ________
                                                           Stanley N. Wasser, #2947307
                                                           One of His Attorneys
                                                           FeldmanWasser
                                                           1307 South Seventh Street
                                                           Springfield, IL 62703
                                                           217-544-3403
                                                           swasser@feldman-wasser.com




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                        Page 7 of 8
                                        3:19-cr-30067-SEM-TSH # 109   Page 8 of 8




                                            CERTIFICATE OF SERVICE

                              I hereby certify that on June 21, 2021, I electronically filed the
                        foregoing with the Clerk of the Court using the CM/ECF system which
                        will send notification of such filing to the following:

                                   Timothy A Bass         tim.bass@usdoj.gov

                                   Eugene L. Miller      eugene.miller@usdoj.gov

                                   William L Vig          bill@vig-law.com

                                   Mark Wycoff           mark@wycofflaw.com

                                   James Elmore          elmoreandreid@sbcglobal.net


                        and I hereby certify that I have mailed by United States Postal Service
                        the document to the following non-CM/ECF participants:

                                   Not Applicable



                                                         By:_/s/Stanley N. Wasser ________
                                                               Stanley N. Wasser, #2947307
                                                               One of His Attorneys
                                                               FeldmanWasser
                                                               1307 South Seventh Street
                                                               Springfield, IL 62703
                                                               217-544-3403
                                                               swasser@feldman-wasser.com


FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                            Page 8 of 8
